 1    Isaac D Zorea
      Law Office of Isaac D Zorea
 2
      PO Box 210434
 3    Anchorage, AK 99521
      907-830-1385
 4    800-536-1071
      Email: eyedz@gci.net
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA
 8
                                    )
 9
      DANESH VARNER,                )
10                Plaintiff,        )
                                    )
11                v.                )                     Case No. 3:18-cv-00189-TMB
      SHORESIDE PETROLEUM, INC.,    )
12
                  Defendant.        )
13    ______________________________)

14                                          NOTICE OF APPEAL
15
              Notice is hereby given that Danesh Varner, Plaintiff in the above named case,
16
      hereby appeals to the United States Court of Appeals for the Ninth Circuit from a final
17
18    order granting Summary Judgment, dismissing the complaint. The Order that is being

19    appealed was entered on October 21, 2019, at Dkt. 23.

20            Respectfully submitted this 20th Day of November, 2019.
21
                                                                 /s/ Isaac D. Zorea
22                                                              Isaac D. Zorea
                                                                Law Office of Isaac Derek Zorea
23                                                              P.O. Box 210434
24                                                              Anchorage, AK 99521
                                                                (907) 830-1385
25                                                              (800) 536-1071 facsimile
26
27
28    Notice of Appeal: Varner v. Shoreside Petroleum, Inc.                       — 1 of 2   –



     Case 3:18-cv-00189-TMB Document 27 Filed 11/20/19 Page 1 of 2
 1
           Certificate of Service
 2
 3    I hereby certify that on the 20th
      of November, 2019, a true and correct
 4    copy of the foregoing was served on the
      following via the Court’s CM/ECF electronic
 5
      delivery System:
 6
      William A. Earnhart
 7    Birch Horton Bittner & Cherot
      510 L Street, Suite 700
 8
      Anchorage, AK 99501
 9
       /s/ Isaac D. Zorea
10    Isaac D. Zorea
      Law Office of Isaac Derek Zorea
11
      P.O. Box 210434
12    Anchorage, AK 99521
      (907) 830-1385
13    (800) 536-1071 facsimile
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    Notice of Appeal: Varner v. Shoreside Petroleum, Inc.    — 2 of 2   –



     Case 3:18-cv-00189-TMB Document 27 Filed 11/20/19 Page 2 of 2
